
	

113 HR 550 IH: Phantom Fuel Reform Act of 2013
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 550
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Harper (for
			 himself and Mr. Matheson) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the renewable fuel program under section 211(o)
		  of the Clean Air Act to require the cellulosic biofuel requirement to be based
		  on actual production.
	
	
		1.Short titleThis Act may be cited as the
			 Phantom Fuel Reform Act of
			 2013.
		2.Cellulosic
			 biofuel requirement based on actual production
			(a)Provision of
			 estimate of volumes of cellulosic biofuelSection 211(o)(3)(A) of the Clean Air Act
			 (42 U.S.C. 7545(o)(3)(A)) is amended—
				(1)by inserting (i) before
			 Not later than; and
				(2)by adding at the
			 end the following new clause:
					
						(ii)(I)In determining any
				estimate under clause (i), with respect to the following calendar year, of the
				projected volume of cellulosic biofuel production (as described in paragraph
				(7)(D)(i)), the Administrator of the Energy Information Administration
				shall—
								(aa)for each cellulosic biofuel
				production facility that is producing (and continues to produce) cellulosic
				biofuel during the period of January 1 through October 31 of the calendar year
				in which the estimate is made (in this clause referred to as the current
				calendar year)—
									(AA)determine the average monthly volume of
				cellulosic biofuel produced by such facility, based on the actual volume
				produced by such facility during such period; and
									(BB)based on such average monthly volume of
				production, determine the estimated annualized volume of cellulosic biofuel
				production for such facility for the current calendar year; and
									(bb)for each cellulosic biofuel production
				facility that begins initial production of (and continues to produce)
				cellulosic biofuel after January 1 of the current calendar year—
									(AA)determine the average monthly volume of
				cellulosic biofuel produced by such facility, based on the actual volume
				produced by such facility during the period beginning on the date of initial
				production of cellulosic biofuel by the facility and ending on October 31 of
				the current calendar year; and
									(BB)based
				on such average monthly volume of production, determine the estimated
				annualized volume of cellulosic biofuel production for such facility for the
				current calendar year.
									(II)An estimate under clause (i) with
				respect to the following calendar year of the projected volume of cellulosic
				biofuel production (as described in paragraph (7)(D)(i)), shall be equal to the
				total of the estimated annual volumes of cellulosic biofuel production for all
				cellulosic biofuel production facilities described in subclause (I) for the
				current calendar
				year.
							.
				(b)Reduction in
			 applicable volumeSection 211(o)(7)(D)(i) of the Clean Air Act
			 (42 U.S.C. 7545(o)(7)(D)(i)) is amended by—
				(1)striking
			 based on the and inserting using the
			 exact;
				(2)striking
			 may and inserting shall; and
				(3)striking by
			 the same or a lesser volume and inserting by the same
			 volume.
				
